DETAILED ACTION
This Action is responsive to the communication filed on 06/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “third vertical conductive structures formed in the second intermediate layer” (emphasis added) as recited in Claim 13 in combination with “fourth vertical conductive structures formed in the second intermediate layer” (emphasis added) as recited in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “third vertical conductive structures formed in the second intermediate layer” (emphasis added) as recited in Claim 19 in combination with “fourth vertical conductive structures formed in the second intermediate layer” (emphasis added) as recited in Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0024 recites comments to the Inventors. The comments to the Inventors should be deleted.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Paragraph 0038 recites comments to the Inventors. The comments to the Inventors should be deleted.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 does not end with a period. Each claim begins with a capital letter and ends with a period.  MPEP § 608.01(m) Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the claimed limitation “fourth vertical conductive structures formed in the second intermediate layer” emphasis added. In other words, Claim 14 recites two or more vertical conductive structures in the second intermediate layer. However, Claim 13, from which Claim 14 depends, recites “third vertical conductive structures formed in the second intermediate layer” (emphasis added). Thus, Claim 13 recites two or more vertical conductive structures in the second intermediate layer and Claim 14 recites two or more vertical structures in the same layer. Applicants’ Specification, as originally filed, at paragraph 0027 recites that “the intermediate layers 148 may include an intermediate isolation layer 124 that includes intermediate vertical conductive structures 130a, 130b (e.g., vias).” Rather than four or more vertical structures in the second intermediate layer as claimed in Claims 13 and 14, Applicants’ Specification recites two vertical structures in the second intermediate layer. 
Claim 20 recites the claimed limitation “fourth vertical conductive structures formed in the second intermediate layer” emphasis added. In other words, Claim 20 recites two or more vertical conductive structures in the second intermediate layer. However, Claim 19, from which Claim 20 depends, recites “third vertical conductive structures formed in the second intermediate layer” (emphasis added). Thus, Claim 19 recites two or more vertical conductive structures in the second intermediate layer and Claim 20 recites two or more vertical structures in the same layer. Applicants’ Specification, as originally filed, at paragraph 0027 recites that “the intermediate layers 148 may include an intermediate isolation layer 124 that includes intermediate vertical conductive structures 130a, 130b (e.g., vias).” Rather than four or more vertical structures in the second intermediate layer as claimed in Claims 19 and 20, Applicants’ Specification recites two vertical structures in the second intermediate layer. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4, which depends from Claim 1, recites the limitation "the respective horizontal conductive structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, which depends from Claim 1, recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite due the claims’ dependency on Claim 6.

Allowable Subject Matter
Claims 1, 3, 5, 9-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art neither anticipates nor renders obvious the claimed semiconductor device comprising each of the plurality of vertical conductive structures extending through an isolation layer in combination with the remaining claimed limitations.
Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 2014/0332964; FIG.7) teaches semiconductor device, comprising: a plurality of vertical conductive structures 18 (left side, right side) (Para 0034, Para 0037); and an insulated extension 24 disposed horizontally between a first vertical conductive structure 18 (left side) and a second vertical conductive structure 18 (right side) of the plurality of vertical conductive structures 18 (left side, right side), wherein the insulated extension 24 comprises an insulation depth extending into a portion of the isolation layer 10 between the first and second vertical conductive structure 18 (left side, right side), wherein the insulated extension 24 is separated from both the first and second vertical conductive structures 18 (left side, right side) (Para 0046, Para 0047, Para 0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817